c fr fe xn a taa exempt and government entities division department of the treasury internal_revenue_service washington d c release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b c e f g h j k qo z date date - state - program _- program individual _ individual __ individual __ business dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you meet the operational_test under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below facts you were incorporated on b under e law your articles of incorporation articles state in article iv that the business and purpose of the corporation shall be to support and promote efforts to deliver personal finance information and education your bylaws state in sec_2 that you are o rganized exclusively for specifically organizations to enhance and strengthen the inclusive nature of our community scientific and educational_purposes more diverse people and and charitable unite collaborate with facilitate educate to you were created in response to the recommendations made by the president's council on financial literacy you will create and implement a plan to make the fight against indebtedness a national priority that begins by coordinating the disparate efforts of financial education companies and organizations as well as partner with currently existing financial services industries to create an army of educators and messengers that will serve as front-line grass-roots intermediaries that will reach as many as million people every year you have three directors h a personal assistant and elderly caregiver currently h and j are not compensated when you begin to generate revenue you will compensate h and j in a manner that is commensurate with the risk and investment associated with the business as well as industry standards h and j are financial professionals k j and k is h and j own of o a for-profit entity creator of the software program g you will enter into a wholesale distribution and licensing agreement with o the licensing agreement will enable you to make available certain financial teaching materials and tools such as g to financial intermediaries for free or nearly free the intermediaries will use the tools to deliver financial information and education the terms of the licensing agreement will length transaction you will ensure that all negotiations result in paying no more than fair_market_value by only agreeing to a license fee that i sec_50 or more below the retail price of the product s the agreement will further stipulate that you cannot sell mark-up and sell the licensed product as a stand-alone item representative negotiated arm’s and be an of you will transform currently existing networks of hundreds of thousands of financial service providers your membership they in turn will act as your intermediaries and integrate the industry specific tools and information you provide into their core business the providers will promote good financial habits that will enable consumers to retain wealth into personal finance educators these providers will be to effectively create change you have adopted a marketing brand and message called f f represents the consolidated and fundamental principles being taught by hundreds of thousands of financial advisors and forms the foundation starting point and self- assessment tool for every person who seeks to embark down a path of being financially responsible is f a universal and standardized means of making personal finance decisions by assessing and measuring an individual’s financial foundation and their commitment to managing their financial life f simply says individuals should e establish and or maintain an emergency reserve cash cushion to help manage day-to-day cash_flow to avoid living paycheck to paycheck and or relying on credit cards e have zero non-mortgage debt credit card balances auto loans student loans which steals away money that otherwise could be saved and invested e establish or improve on a savings habit which begins by accumulating the equivalent of a years worth of household_income e endeavor to own a home and put themselves in a position to pay off the mortgage in the shortest possible time your primary efforts will be to arm existing networks of financial services professionals with just-in-time personal finance teaching and education information and tools based on f these professionals will then deliver the financial education information to consumers the mortgage industry and its nationwide network of financial service providers represents your initial target industry the mortgage industry provides services to to million consumers annually and is uniquely positioned and motivated to adopt f to reach the of americans who do not work with a financial advisor the mortgage industry is the ideal way to reach consumers because e mortgage consumers will view f as a solution that clearly serves their needs e the mortgage industry will see f as a means to regain public and wall street confidence and reestablish the mortgage industry as a vibrant component of the u s economy e wall street will use f as a means of improving the quality of the borrower and reducing default risk you will be distributing an insightful and visual personal finance teaching and education program through g there are three versions of g basic professional and premium you will offer only the premium version you will acquire a license to distribute g as an added value for your mortgage industry membership g has been designed specifically for you by the mortgage industry to be used at the point-of-sale for every mortgage transaction in america g will transform the mortgage process into a teaching and education event g will ask e did the transaction create and or maintain an emergency reserve for the consumer e did we eliminate and or help the consumer avoid carrying consumer debt balances e were we able to help the consumer create and or maintain a consistent savings_plan e have we enabled the homeowner to put himself in a position to pay off the mortgage sooner you intend to begin by distributing g this will allow you to put in place the seed corn for your nationwide branding and marketing efforts to promote f next you will conduct an nationwide public awareness promotion intended to do the following multi-event 18-month based broad e make financial literacy a national priority e involve up to million americans provide financial issue education help revitalize the mortgage and housing industry promote g award prizes to big_number individuals project will your third interactive e-newsletter and magazine distributed to millions of americans the publication will promote the value of thriftiness the importance of being self-reliant savings as a personal responsibility and looking forward to a satisfying retirement an upbeat and be your fourth project will be a series of nationwide television and radio public service announcements that promote f you estimate that you will spend of your time conducting outreach activities supporting your membership and conducting administrative duties your website will be the primary tool by which people will connect with you and vice-versa your website indicates in part that your mission is to support a member base of like- minded groups and individuals and to create a nationwide corps of financial educators you will promote f and the creation and use of a nationwide personal banking system for the purchase of major non-mortgage consumer goods and services you promote consumer rights strategic partnerships personal finance information and tools based on f the website briefly summarizes your projects g a nationwide promotion campaign magazine and videos and indicates the benefits and financial costs of membership or through distribute directly create either and and currently you have no facility and board members are donating the use of their homes and equipment at no cost to you you submitted your licensing agreement with o entered into on c transferable non-exclusive non-assignable license without right market distribute promote software resell and o grants you a non- to sublicense to o g product s developed by professional and premium all intellectual_property rights will remain with o your rights are limited to distributing o to your membership and you are not entitled to or distribute o on a stand-alone basis you will pay o z dollars per year for each license fee you distribute you will provide o the names addresses and phone numbers of your members to whom you have distributed products and any feedback regarding the products the agreement while not signed lists h and j as the parties who would be accepting the terms of the contract sell your long-term plans are to generate sufficient contributions that will allow you to provide materials and tools to the intermediaries at no charge initially you will provide the materials and tools at a substantially lower cost as compared to alternative products and services you plan to charge a user setup fee of z doilars it appears a g subscriber will pay more than one setup fee a month-to-month individual subscription for g will range from dollar_figure to dollar_figure per month you compare this to similar products available for similar prices you will also offer organizational memberships with fees ranging anywhere from dollar_figure to dollar_figure the general_public can obtain g through retail channels of o however the retail services of o will be phased out as your membership grows you have projected income including contributions in addition to receipts for your services and membership fees and have projected expenses for salaries facilities licensing fees marketing and advertising law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no net_earnings inures to the benefit of any private_shareholder_or_individual part of their sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- a consumer for services are requires that any fees charged to i reasonable ii allows for the waiver of fees if the consumer is unable to pay and ili except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees the organization or who will the organization or who will f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described above iii be sec_1_501_c_3_-1 of the regulations provides that an organization will regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in of this subparagraph unless it serves a public rather than a private subdivision i interest thus to meet the requirement of this subdivision it is necessary for an is not organized or operated for the benefit of private organization to establish that it interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_61_170 1961_2_cb_112 an association composed of professional private duty nurses supported and operated a nurses' registry to help make the nurses' services more readily available to the general_public the association’s bylaws stated that its specific purposes were to provide employment for its members as well as to organize an adequate and available nursing placement service for the community its membership was open to both registered and practical nurses who met specified requirements the organization maintained a registry of its members showing their respective qualifications and the types of services they perform reference and placement from the register were made on a rotating basis upon request for nursing services afford greater employment opportunities for its members and only incidentally for the benefit of the general_public this was evidenced by the fact that it drew its support primarily from members and was controlled by a board_of trustees composed of professional nurses without public participation thus the association was not organized or operated exclusively for exempt purposes as described in sec_501 of the code the association was operated primarily to of any kind in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code a number of outside the context of credit counseling individual counseling has instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public publications sold at in a proc 1986_2_cb_729 describes the methodology test the rev internal_revenue_service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1 c - d is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows not aimed at t he approach used in part of the intended audience or readership developing an understanding on the organization's presentations is the because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 4th cir cert_denied 413_us_910 its primary purpose was not charitable educational or scientific in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for but rather profit commercial not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in addition the court found that the organization's financing did v united_states in consumer credit counseling service of alabama inc u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the for these debt management programs revenue sources primary the of by and were private provided government grants organizations contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as see also credit v united_states u s tax case counseling centers of oklahoma inc d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc united_states discussed immediately above a charitable and educational_organization foundation v in 746_f2d_388 cri the court considered how a medical plan conducted by a church affected its exempt status in analyzing the facts of the case the court stated that the facts in each case must be explored to ascertain the predominant or primary purpose for which the organization was formed and also the manner of its operation in 765_f2d_1387 9th cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court’s decision stated that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in and of itself did in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses of the organization’s overall in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization’s board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part that the primarily organization's purposes were not educational because its structured to market determine eligibility for and enroll individuals in dmps its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner because they will be turned away unless they meet the criteria of the participating creditors the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past the court held are activities activities professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of private finally the tax_court held that the facts in credit_counseling_services of interests alabama _v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of tax law sec_501 of the code sets forth two main tests for an organization to be recognized operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the and supporting documentation you fail the operational_test information you provided regulations based on your application organization as exempt organized must be both and the an in operational_test is to satisfy the c operational_test operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes an organization must establish that it your activities are not educational you will begin by marketing a financial tool g to your membership your membership will use g to educate their clients when providing services sometime in the future you plan to conduct a nationwide educational campaign create a magazine and offer financial videos all of the planned activities include the promotion of g and your for- profit members conduct almost all of the educational activity you will not operate a substantive on-going educational program provided no evidence that you help clients develop an understanding of the cause of their financial problems or provide a plan to address their financial problems you have provided no evidence that you intend to establish long-term relationships with the public your activities are only connecting your for-profit members to clients whom they will then educate using o’s product although your website contains some educational content it is not sufficient to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations your operational focus the organizations described in solution plus supra better business bureau supra and easter house supra underlying commercial motive that distinguishes your activities from those carried out by an educational_organization your membership like your activities have an generating fees from on is revproc_86_43 supra states a method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process you failed to prove that your method of communication through your membership to the general_public meets the standards of revproc_86_43 supra thus you failed to establish that your activities are educational within the meaning of sec_501 of the code your activities are not charitable your time and resources are devoted to marketing the products of a related for-profit entity o your membership will use o’s products including g to assist their clients you do not limit your services to poor or distressed individuals further you do not waive your fees for those who cannot afford to pay for your services while you plan to offer some free services sometime in the future no specific details were provided and you will rely primarily on fees to produce revenue accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed p rimarily providing services for a fee ordinarily does not further charitable purposes solution plus supra thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you have a substantial nonexempt commercial purpose the courts have consistently held that an organization's purposes may be inferred from its manner of operations bethel conservative mennonite church supra and have outlined factors related to the nature of how an organization conducts its business including pricing policies funding sources and the organization’s competitiveness with and in discerning substantial nonexempt commercial purposes see eg arlie foundation supra b s w group supra living faith supra other commercial ventures similarity to your activities consist primarily of providing membership services for a fee although an organization is not disqualified from tax-exempt status solely because its primary activity constitutes a business when it conducts a business with an apparently commercial character as its primary activity that fact weighs heavily against exemption b s w group supra you will market and distribute a product created by o you will pay a license fee to o for every copy of g distributed all intellectual_property rights will remain with o you will provide o the names addresses and phone numbers of your members to whom you have the organization described in old dominion box co supra your operation for the benefit of private parties constitutes a substantial nonexempt purpose any feedback distributed regarding products products like and the the general_public can obtain g through retail channels other for-profit organizations offer similar products it is significant that you are in direct competition with for-profit entities competition with commercial firms is strong evidence of the predominance of non-exempt commercial purposes b s w group supra an examination of your activities pricing policies funding sources and competition with for-profit entities clearly indicate your manner of operations is commercial in nature thus more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations it is unnecessary for us to determine the payments to the related for-profit entity o are unreasonable church by mail supra your entire enterprise is carried on in such a manner as to substantially benefit the related for-profit entity you are controlled by a small board_of directors composed primarily of financial professionals you will be marketing and promoting products created and distributed by o and o will receive z dollars for each license distributed two of your three directors h and j own o your reseller agreement lists both h and j as signatories this is all evidence that you operate for the benefit of your directors rather than the public as in revrul_61_170 supra your board_of directors is composed of persons who stand to gain financially from your organization's activities unlike the organization in revrul_69_441 supra whose board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 further as a result of insiders gaining benefits from your operations inurement is present as h and j gain increased promotion marketing sales and use of both g and f an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described above thus to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 iii you have failed to establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay as required by sec_501 you are not governed by a board controlled by persons representing the broad interests of the public as required by sec_501 you are governed by a board primarily composed of financial professionals who will benefit from your activity you plan to compensate two of your three directors this would not comply with sec_501 that indicates that at all times the organization must have a board_of directors or other governing body not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates therefore even if you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you do not meet the operational_test as your activities are neither educational or charitable you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals you have also failed to meet the requirements of sec_501 therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 a protest if you believe this determination is incorrect you have the right to file to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects if your statement does not provide a basis to reconsider our our determination determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct stating that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not you can find more information about representation in publication already done so practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a failure to exhaust available administrative remedies if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action final adverse determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication
